Case 2:19-cv-00177-DB Document 2-1 Filed 03/14/19 Page 1 of 7




              EXHIBIT A
               Case 2:19-cv-00177-DB Document 2-1 Filed 03/14/19 Page 2 of 7




  Thomas Alvord
  Name
                                                                         RECEIVED
 10782 N La Costa                                                                  FEB 112019
 Address

 Cedar Hiils, UT 84062                                                       UTAH COl1NTlr
 City, State, zip
                                                                            JUSTICE ZOURT/ ~.d/ .Time z%
 801-735-1968                                                                               RAS SW           , ,e,        l
 Phone
                                                                                            Upon -.14 ,e-
 thomasalvordCa7Qmail.com                                                                    GrSv Yi A?
 Email
                                                                                            ~- Priv8tC I1lvegtlBStOr' proCCss $erYer
 I am the [X] Ptaintiff                                                                       sat '"e L;OuntY Constable, Bob Reitz
           [] Attorney for the Plaintiff and my Utah Bar number is                          7026 co~~ P~'k Dr. #101, tvlidvsle, UT
                                                                                                        (801) 255-5468

                                          In the Justice Court of Utah

                                        4th Judicial District Utah County
              Court Address 151 S. U.,;u1e4r5,Av 4-vc- .#3360 Pr-UP ur 9y610l

 Thomas Alvord                                                 Affidavit and Summons
                                                               (SmaA Cfaims)
 Plaintfff
 V.
                                                               Case Number

 ON DECK CAPITAL, INC                                               Ca U),
                                                               Judge          r
Defendant


I swear that the following is true.

(1) Defendant owes me                       $9,000.00                   for the claim described in paragraph (2).
                    plus the filing fee of $ 185=00
  plus an estimated service fee of $60.00
                                                                        (Attach statute or contract showing you are
   plus estimated attomey fees of $1,828.50                             authorized to claim attomey fees.)
                             for a total of: $ I l, o`j3.so

plus prejudgment interest, if qualified for prejudgment interest.



Affidavit anQ Sumrnons (Small Claims)       Approved Board of Justice Court Judges September 22, 2010   Page 1 of 5
                                                                                  Revised May 9, 2017
             Case 2:19-cv-00177-DB Document 2-1 Filed 03/14/19 Page 3 of 7                                        4




(2)      1 have received calls from Defendant on six different occasions in the last two
         months. The calls came from 801-802-4923 each time.

         The calls from the Defendant to me used a prerecorded voice at the beginning.
         Only after listening to the prerecorded voice, and making a selection, did I speak
         with a live representative, which I finally did on the 6th call to figure out who kept
         spam calling me.

         The representative said they were from Front Lead Capital. The emails I received
         from the representative came from Front Lead Capital at www.frontleadcap.com.
         After asking a few times, a representative disclosed Front Lead Capital is a DBA
         of Ondeck (www.ondeck.com), which is owned by On Deck Capital, INC. I have
         these calls recorded.

         The Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. § 227(b)(1)(A),
         provides that it shall be unlawFul.for any person to make a call to "a "cellular
         telephone service" using a"prerecorded voice."
         The Defendant made calls to my cellular telephone number using a prerecorded
         voice six different times, thereby violating the TCPA on six separate occasions.

         47 U.S.C. § 227(b)(3) provides a private right of action, in which a person may
         bring an action to "receive $500 in damages for each such violation" of the
         TCPA. Additionally, the statute provides treble damages, in which the award may
         be increased 3 times, for a total of $1,500 for each violation, if the Defendant
         acted willfully or knowingly.
         In the present case, the Defendant acted knowingly and willfully because it was
         the Defendant who created and piaced the prerecorded voice at the beginning of
         the calls.

         Thus, the Defendant knowingly and willfully vioiated the TCPA, and the TCPA
         provides statutory damages of $500, plus a statutory increase of 3 times, for a
         total of $1,500 for each violation. Since there were 6 violations, that is a total of
         $9,000 in statutory damages.
         There are afso 5.3 hours of attorney fees, at $345 per hour, for drafting this
         Affidavit and Summons, as well as compiling all the evidence to support this
         case. In totat, this has been $1,828.50 in attorney fees.




(3)      []       Defendant resides within the jurisdiction of the court.


Afridavit and 5ummons (Smatl Claims)    Approved Board of Justice Court Judges September 22, 2010   Page 2 of 5
                                                                             Revised May 9, 2017
             Case 2:19-cv-00177-DB Document 2-1 Filed 03/14/19 Page 4 of 7




          [X]      The events happened within the jurisdiction of the court.

 (4)      [X]      i am not suing a government entity. 1 am not suing a government
                   employee for the employee's on-the-job conduct.

 (5)      [X]      I am not suing on a c(aim that has been assigned to me.

 (6)      []       1 am filing this affidavit ln the First District Court for Cache County because
                   the defendant resides in unincorporated Cache County or in a municipality
                   within Cache County that does not have a justice court and the cause of
                   action arose in unincorporated Cache County or in a municipality within
                   Cache County that does not have a justice court.

I have not included any non-pubfic information in this document.

                                                Sign here ►
Date
                                       Typed or Printed Name Thomas Alvord

On this date, I certify that Thomas Alvord who is known to me or who presented satisfactory identification,
in the form of a Utah Driver', has, while in my presence and while under oath or af8rmation, voluntariiy
signed this document and declared that it is true.

                    FES X 1 2Q19                   Sign here ►
Date
           Typed or printed name (Court Clerk or Notary Public)

                                                   Notary Seal




Affidavit and Summons (Small Claims)         Approved Board of Justice Court Judges September 22, 2010   Page 3 af 5
                                                                                 . Revised May 9, 2017
             Case 2:19-cv-00177-DB Document 2-1 Filed 03/14/19 Page 5 of 7




                                              Summons

 To:      On Deck Capital, INC.
          15 WEST SOUTH TEMPLE STE 1701
          Salt Lake City, UT 84101


You are summoned to appear at trial to answer the above claim. The trial will be held at
the court address shown above. If you fail to appear, judgment may be entered
against you for fhe total amount ciaimed.
        Se le cita a comparecer a juicio para responder al reclamo arrlba descrrto. EI
        juiclo tendra lugar en la dirneccion del trrbunal que se muestra arriba. Si usted no
        comparece, se podria dictar un fa110 contra usted por el total de la cantfdad
        reclamada.


Date (Fecha)      A         1   2e             Time (Hora) ~ CV a.m. p.m.
Room (Sala)                                        Judge (juez)


                                       Notice to the Defendant
A small c(aims case has been filed against you. This imposes upon you certain rights
and responsibi{ities. You can find small claims information and instructions at
https://www. utcourts. gov/howto/smaliclaims/.
The court's Finding Legal He1p web page (www.utcourls.gov/howto/legalassist>)
provides information about the ways you can get legal heEp, including the Self-Help
Center, reduced-fee attorneys, limited legal hefp and free legal clinics.
         Un caso de reclamos menoms ha sido pmsentado contra usted. Esto le impone
         a usted ciertos derrechos y obligaciones. Usted puede encontrar informaci6n e
         instrucciones sobre nec/amos menores en
         https:l/www. utcourts. gov/howtolsmallclaimsl.
         La pagina del tribunal sobre Como Encontrar Ayuda Legal
         {www.utcourts.qov/howto/lepalassis proporciona info►macion acema de las
         maneras en que usted puede obtener ayuda legal, incluyendo el Centro de
         Ayuda del tribunal, abogados a prlecio reducido, ayuda legal limitada y talleres
         juridicos gratuitos.

Attendance. You must attend. If you do not attend, the relief requested might be
granted. You have the right to be represented by a lawyer.



Affidavit and Summons (Small Claims)      Approved Board of Justice Court Judges September 22, 2010   Page 4 of 5
                                                                               Revised May 9, 2017
             Case 2:19-cv-00177-DB Document 2-1 Filed 03/14/19 Page 6 of 7




          Asistencia. Pnesentarse es obligatorio. Si usted no llegara a prresentarse, el
          nemedio solicitado podria ser otorgado. Usted tiene el derecho de que lo
          reprresente un abogado.

 Evidence. Bring with you any evidence that you want the court to consider.
          Pruebas. Traiga con usted cualquier prueba que quiera que el tribunal tome en
          cuenta.

 Interpretation. If you do not speak or understand English, contact court staff at least 3
 days before the hearing, and an interpreter will be provided.
          Interpretacion. Si usted no habla ni entiende el Ingles contacte al personal del
          tribunal por lo menos 3 dias antes de la audiencia y/e prroveeran un interprete.

Disability Accommodation. If you have a disability requiring accommodation, including
an ASL interpreter, contact court staff at least 3 days before the hearing.
          Atencion en caso de incapacidades. Si usted tiene una incapacidad por la cual
          requiere atencibn especial, favor de contactar al personal del trribunal por lo
          menos 3 dias antes de la audiencia.

Right to Jury Trial. If you want to have a jury trial in this case, you must file documents
to remove the case to district court. See the Small Claims web page for information
about that process, and forms: https://www.utcourts.gov/howto/smaliclaims/.

          El derecho a juicio por jurado. Si usted quiere tener un juicio con jurado, usted
          debera presentar documentos pidiendo que el caso sea transferido al tribunal de
          distrito. Vea la pagina de intemet de Reclamos Menores parra mas informacion
          sobre el proceso y fonnularios: htps://www.utcourts.gov/howto/smallclaims/.

                                                                                       ~

  Date:        FEB 11     2019                                 Sign here ►

                                                                   Court Clerk
                                       e+¢.;a- IF tN


                                                            lT ~
                                                            ~
                               f   ~




                                             w;s-`~
                                                            P
                                                        /
                                          /V~~~1~ ~: _ :!




Affidavit and Summons (Small Claims)                    Approved Board of Justice Court Judges September 22, 2010   Page 5 of 5
                                                                                              Revised May 9, 2017
                 Case 2:19-cv-00177-DB Document 2-1 Filed 03/14/19 Page 7 of 7                                 ~
                                    UTAH COUNTY JUSTlCE COURT
                                     151 SOUTH UNIVERSITY AVE. SUITE 3300
                                                 PROVO, UTAH 84601
                                                       UTAH COUNTY JUSTICE COURT SMALL CLAIMS
                                     MEDIATION PROGRAM — EXPLANATION
             The Utah County Justice Court has implemented a program whereby all small claims cases will be
    referred to mediation. Your first small claims court appearance will be for a mediation conference. If a
    resolution is not reached at mediation, the court will then scheduie a tria! date. This program is
    explained below.
            SMALL CLAIMS MEDIATION PROCEDURE
            When both parties appear at a sma11 claims mediation conference the parties will be directed to meet
   with one another and a mediator. The parties will be required to make a"good faith" effort to resolve their
   claims through mediation. In mediation both parties will have the opportunity to sit down with a neutral
   facilitator, or mediator, who will help you talk about the dispute and explore potential, mutually-agreeable
   solutions. The mediator is not a judge, nor will the mediator give you legal advice. The mediator's role is to
   facilitate your communication with the other party, help you explore and evaluate possible solutions, and
   uitimately come to an agreement. If the parties are able to reach an agreement, the case will come back in
  front of the judge to implement the resolution, and the case will be over that day.                          .
            MEDIATORS
            Mediation is confidential. Nothing that is said in mediation can be used against you in court.
            Utah Valley University and the law school at Brigham Young University both have mediation
  programs. Volunteers from these programs will be available at the courthouse to provide free mediation
  services to you. These individuals are not employed by, or associated with Utah County or the court, and are
  completely neutral. If the parties would prefer, they may utilize (and pay for) the mediator of their choice,
  outside of this court-provided program. The parties may file a Stipulation indicating that med.iation has
  already been completed, and providing the date and name of the mediator, and the case will be scheduled for
 triai.
           BeneGts to Parties:
           In mediation, the power to decide what happens in your case stays in your hands. You are the one who
 will decide whether to resolve your dispute and on what terms.
           A judge can generally only hand down win/lose outcomes, and may oniy award a fixed monetary
 amount. The judge is limited from using other types of remedies. In mediation you can devise creative
 solutions that are tailored to your specifxc situation. You can also formulate payment plans that both parties
 are able to live with.
           Reasons for Implementation:
          The court has observed that over 75% of cases that are mediated are settled by the parties. Requiring
 parties to mediate greatly reduces the court's case load, while at the same time allowing parties to settle their
 claims on mutually agreeable terms.
          Parties that agree to settle a case have ownership of that result. Parties are more likely to comply with
a voluntary settlement agreement. This saves the parties the time and expense of dealing with enforcement
proceedings.
          Many small claims trials result in dismissals or default judgments when one or both parties fail to
appear for the trial. This makes it difficult to schedule a small claims ca.iendar, as it is impossible to know
which cases will actually go to trial. By utilizing a mediation conference, cases that are scheduled for trial are
more likely to actually result in a trial. If you are unable to resolve your claims, you will be given a date and
time for trial and you will not have to wait while the judge hears other cases scheduled at the same time. This
process is more efficient for the court, and should result in less wait time for the parties.
